Citation Nr: 0119983	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  93-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In a January 1995 decision, the Board denied each of the 
claims presently on appeal.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 1996 memorandum decision, the 
Court vacated the Board's January 1995 decision with regard 
to each issue and remanded the matter to the Board.  The 
Board subsequently remanded this case to the RO in September 
1997, and the case has since been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected right knee disorder is 
productive of only minimal symptomatology, with crepitus but 
with normal motion and no objective evidence of pain or 
functional limitation.

3.  The veteran's current low back disorder has not been 
shown to be etiologically related to service.

4.  The veteran's nonservice-connected disabilities include 
major depression, evaluated as 30 percent disabling; a low 
back disorder, currently evaluated as 20 percent disabling; 
left knee, cervical spine, and right shoulder disorders, 
evaluated as 10 percent disabling; and a dental disability, a 
left shoulder disorder, and left and right carpal tunnel 
syndrome, evaluated as zero percent.

5.  The veteran is 49 years old and has twelve years of 
education; recently, he has reported working approximately 
three to four hours a day on three to four days per week.

6.  The veteran's disabilities do not render him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  A low back disorder was not incurred or aggravated as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.15, 4.16, 4.17 
(2000); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In accordance 
with the September 1997 Board remand, the RO has afforded the 
veteran comprehensive VA examinations and has made efforts to 
obtain all records of medical treatment reported by the 
veteran.  Moreover, the RO's November 2000 Supplemental 
Statement of the Case contains a description of the type of 
evidence needed to support the veteran's claims.  The Board 
is thus of the opinion that no further development is needed 
in order to achieve compliance with the VCAA and that no 
prejudice will result from an adjudication of these claims at 
this time, even though the VCAA was enacted subsequent to the 
RO's action on this claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

I.  Factual background

During service, the veteran was treated for both right knee 
and low back pain.  Specifically, in September 1973, he was 
seen for a back injury and was assessed with low back strain.  
His January 1974 separation examination report reflects that 
he had suffered from muscle spasms of the lower left side but 
that his low back was currently within normal limits, with no 
complications.

In a March 1975 rating decision, the RO granted service 
connection for a right knee disorder and assigned a 10 
percent evaluation, effective from January 1974.  This 
evaluation, based on the findings from the veteran's February 
1975 VA examination, has since remained in effect and is at 
issue in this case.

The veteran was admitted to Fort Hamilton-Hughes Memorial 
Hospital in Hamilton, Ohio in March 1981 with complaints of 
pain in the left leg from the knee to the hip.  Previous x-
rays, from February 1981, had revealed unremarkable disc 
spaces of the lumbar spine.  However, a lumbar myelogram from 
March 1981 revealed a positive finding at L5 that was noted 
to be consistent with disc herniation.  The veteran was taken 
to the operating room, and a "huge" herniated disc was 
found on the left.  Surgery included a left L5 
hemilaminectomy, removal of a herniated disc, and a left S1 
foraminotomy.  Subsequent private treatment records reflect 
continued complaints of low back pain, and x-rays from July 
1988, following an automobile accident, revealed moderate 
narrowing of the L5-S1 disc space.  A private record from 
February 1991 indicates that the veteran was seen for low 
back problems and that he had "a low back injury which was 
service related in 1973," but the treating physician did not 
discuss the etiology of the veteran's current back 
disability.

In conjunction with his current claims, the veteran underwent 
a VA examination in September 1991.  During this examination, 
the veteran's subjective complaints were focused on his right 
knee and low back problems, and he asserted that his low back 
disability was of service onset.  Upon examination, the 
veteran's back was noted to be stiff, with considerable 
tightness and spasm of the paraspinal muscles.  Range of 
motion testing revealed forward flexion to 90 degrees, right 
bending to 20 degrees, left bending to 45 degrees, and 
backward bending to zero degrees; the veteran complained of 
discomfort with forward flexion and right bending.  An 
examination of the right knee revealed motion from zero to 
145 degrees, with normal patellar mobility, crepitus on 
passive reflex and extension, no atrophy, and no instability.  
The diagnoses were status post-operative surgery for 
herniation of the nucleus pulposus, with evidence of 
recurrent disc disease or spinal stenosis; and subluxation of 
the right patella, with arthritis.  X-rays of the lumbosacral 
spine revealed degenerative changes at the L5-S1 level, but 
x-rays of the right knee were within normal limits.

In March 1992, the veteran underwent a computed tomography 
(CT) scan of the lumbar spine at Mercy Hospital in Hamilton.  
This study revealed mild diffuse disc bulging at L3-L4, a 
central left paracentral disc protrusion or broad-based 
subligamentus disc herniation at L4-L5, and degeneration and 
desiccation at 
L5-S1.  The examiner further noted prior surgery and a 
laminectomy at L5-S1, with degenerative changes, and some 
narrowing of the left L5 nerve root foramen due to 
degenerative spurring changes.

A July 1997 magnetic resonance imaging study (MRI) revealed 
mild-to-moderate diffuse discogenic changes at L5-S1, small-
to-moderate mixed protrusion and hypertrophic changes at C3-
C4, and post-surgical changes at L5.  An August 1997 VA 
electromyogram (EMG) revealed evidence of S1 radiculopathy 
bilaterally, worse on the left side.  While tests were 
performed on selected muscles of the right upper extremity, 
no pertinent findings were noted.

Following the Board's September 1997 remand, the veteran 
underwent a VA peripheral nerves examination in July 1998.  
During this examination, the veteran asserted that his 
current low back disorder was of service onset.  He also 
complained of burning down the back of his left leg.  While 
the examiner found deep tendon reflexes of only 2/4 
throughout, this examiner commented that the veteran was 
without clinical neurological deficits or pain, limitation of 
motion, weakened movement, excessive fatigability, or 
incoordination of the low back.  The examiner also stated 
that there was no evidence of disability, including pain, 
functional limitation, or incoordination of the right knee.  
The examiner, who supplemented the examination report after 
reviewing the claims file, also found no evidence of sequelae 
from the veteran's in-service back injury.

During a July 1998 VA orthopedic examination, the veteran 
complained of nearly constant low back pain radiating into 
the posterior aspect of both legs, with low back spasms and 
stiffness.  He also described "arthritis" in the neck.  The 
examination revealed full range of motion of both knees, with 
flexion to 140 degrees, extension to zero degrees, mild 
bilateral subpatellar crepitus, and no evidence of synovitis, 
edema, effusion, pain with patellar compression, or joint 
line tenderness.  Range of motion testing of the cervical 
spine revealed flexion to 50 degrees, cervical extension to 
45 degrees, right and left lateral flexion to 45 degrees, 
right rotation to 75 degrees, left rotation to 70 degrees, 
and pain with rotation.  Range of motion testing of the 
lumbar spine revealed flexion to 40 degrees, extension to 15 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 15 degrees, and right and left lumbar rotation to 
35 degrees.  There was tenderness on the left from L4 into 
the sacrum and the left sacroiliac joint, and the veteran did 
report pain with flexion and extension.  The examiner then 
reviewed the claims file and concluded that the veteran's low 
back disorder was not due to an in-service injury, as there 
was "a significant time interval without any medical care."  
The examiner also noted that the veteran's cessation of work 
coincided with his motor vehicle accident in 1988.  
Additionally, the examiner found minimal knee symptomatology, 
except for bilateral crepitus.  

Right knee x-rays from July 1998 revealed abnormal alignment 
of both patellae, with associated mild osteoarthritic 
changes.  Lumbosacral spine x-rays revealed degenerative disc 
changes at L5-S1.

VA neurological studies from November 1998 revealed normal 
strength with wrist extension and other upper extremity 
strength testing bilaterally.  Full sensation was noted to be 
intact in the upper extremities, but sensation was diminished 
in the hands.  Deep tendon reflexes were within normal 
limits.

The veteran underwent a VA neurological examination in May 
2000, which revealed lumbar spine flexion to 135 degrees, 
with pain beginning after 115 degrees; extension to 45 
degrees; left lateral bending to 45 degrees; and right 
lateral bending to 25 degrees.  The veteran complained of 
back spasms, but none was palpated.  Also, x-rays revealed 
moderate patellofemoral narrowing of the right knee, 
intervertebral disc space narrowing at L5-S1, and articular 
facet hypertrophy at L4-L5 and L5-S1.  After reviewing the 
claims file, the VA examiner concluded that there was "no 
reason to posit" that the veteran's in-service back injury 
contributed to his later and serious lumbar disease.  Rather, 
the examiner found that the veteran's 1988 motor vehicle 
accident "very likely led to a great deal of his current 
symptoms," while the in-service injury "led to a low back 
strain that completely healed."  The examiner also found no 
evidence of pain or functional impairment of the right knee.  
Finally, the examiner opined that "[t]here does not appear 
to be inability to function in activities that are intrinsic 
to his day-to-day living experiences, or at a job, including 
during times when his symptoms are most noticeable."   
 
The VA doctor who conducted the veteran's May 2000 VA 
neurological examination also conducted a VA orthopedic 
examination during the same month.  The report of this 
examination is largely duplicative of the VA neurological 
examination report.  Additional findings, however, included 
active range of motion of the right knee from zero to 135 
degrees, with complaints of pain after 115 degrees.  The 
examiner again reiterated that the veteran had "no objective 
manifestations of the service-connected disability affecting 
[his] right knee."

A VA general medical examination report from May 2000 
indicates that the veteran complained of a low back disorder, 
right knee pain, neck pain, shoulder pain, and depression.  
Range of motion studies of the cervical spine revealed 
flexion to 45 degrees (with pain at 45 degrees), extension 
and left lateral rotation to 10 degrees, and right lateral 
rotation and bilateral lateral flexion to 45 degrees.  Range 
of motion testing of the lumbar spine revealed flexion to 90 
degrees, at which point pain began; right lateral flexion to 
45 degrees; left lateral flexion to 15 degrees; bilateral 
rotation to 50 degrees; and extension to 10 degrees.  

The examination of the veteran's left shoulder was noted to 
be within normal limits.  However, the veteran described 
tenderness of the right shoulder.  He was unable to 
externally rotate his shoulder and complained of pain in the 
biceps tendon region when trying both actively and passively 
to rotate the shoulder.  Range of motion testing of the knees 
revealed motion from zero to 140 degrees, with some crepitus 
with flexion of the right knee.  No knee instability was 
noted, although right knee x-rays were described as showing 
decreased patellofemoral joint space, with mild 
osteoarthritic changes.  Range of motion testing of the 
ankles and hips was within normal limits, as was motor 
strength testing of the upper extremities.  

The examiner commented that it was not at least as likely as 
not that the veteran's current back problems were related to 
an in-service injury; rather, the veteran had only a lumbar 
strain in service and developed disc disease later.  This 
examiner found that the disc disease problems occurred 
before, and were not dramatically aggravated by, his 1988 
accident.  Additionally, the examiner found no objective 
evidence of functional impairment of the right knee and noted 
that the veteran "has managed to go without his Motrin for 
the last two months, despite continuing to lay flooring."

II.  Entitlement to an increased evaluation for a right knee 
disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
whereas moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  A 30 percent 
evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.  Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45 
(2000), which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). 

In this case, the veteran's right knee disorder has been 
examined on multiple occasions, but none of his examinations 
has revealed more than minimal right knee disability.  Range 
of motion findings have consistently reflected essentially 
normal flexion and extension.  While crepitus of the right 
knee has been shown, the veteran's examinations have not 
revealed significant painful motion or functional limitations 
of the right knee.  With specific reference to other 
diagnostic criteria, there is no evidence of favorable 
ankylosis in full extension, or in slight flexion between 
zero and 10 degrees (the criteria for a 30 percent evaluation 
under Diagnostic Code 5256); dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint (the criteria for a 20 percent evaluation 
under Diagnostic Code 5258); flexion limited to 30 degrees 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5260); or extension limited to 15 degrees (the criteria 
for a 20 percent evaluation under Diagnostic Code 5261).  

Overall, the record affords no basis for an evaluation in 
excess of 10 percent for the veteran's service-connected 
right knee disorder, and the preponderance of the evidence is 
against his claim for that benefit.  In reaching this 
conclusion, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 

The veteran's representative has also urged that the veteran 
be granted a separate rating for arthritis of the right knee 
because DC 5257 does not encompass arthritis.  See VAOPGCPREC 
23-97 (1997) and VAOPGCPREC 9-98 (1998).  Such a rating is 
not for assignment in this case, however, because 
examinations have not demonstrated actual limitation or range 
of motion or objective evidence of painful motion which could 
be associated with the reported arthritic changes and form 
the basis for a separate rating.  On examination of the 
joints in May 2000, for instance, the examiner commented that 
the veteran "verbally complained of right knee pain, but 
there was no objective evidence to support this."  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, further development is 
unnecessary to comply with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to service connection for a low back 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

In this case, the Board acknowledges that the veteran was 
treated for a back injury in service, but his separation 
examination report indicates no residuals of this injury.  
The record reflects that the veteran was next treated for 
back problems in 1981, approximately seven years following 
separation from service, but all of the VA examiners who have 
reviewed the veteran's claims file have concluded that his 
current low back disorder is not causally or etiologically 
related to the in-service back injury, which has been 
repeatedly found to have resolved during service.  The 
veteran has submitted no other medical evidence supporting 
his claim, and, as discussed, VA has made efforts to retrieve 
all medical evidence reported by the veteran.  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion that his current low back 
disorder was of service onset.  This opinion is reflected in 
several lay statements, as well as in sections of VA 
examination reports addressing the veteran's subjective 
complaints about his low back disorder.  The veteran, 
however, is not a licensed medical professional and has not 
been shown to possess the requisite medical expertise needed 
to provide a competent opinion regarding the etiology of a 
low back disorder.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
conclusion that the veteran's low back disorder was incurred 
in or aggravated by service, and his claim for service 
connection for this disability must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding the 
resolution of doubt are inapplicable.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

IV.  Entitlement to a permanent and total disability rating 
for pension purposes

A.  Applicable laws and regulations

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA.  With regard to claims for 
pension benefits, the Secretary's authority to prescribe 
regulations providing for determination of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).  The basic law referable to pension benefits 
provides that a pension is payable to a veteran who served 
for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).  

Under 38 U.S.C.A. § 1502(a) (West 1991), a permanent and 
total disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person, or any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  
See also 38 C.F.R. §§ 3.340(b), 4.15 (2000).  

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice-connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA's Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (2000).  In other words, each disability is rated 
under the appropriate diagnostic code and then combined to 
determine if the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  The permanent 
loss of both hands, of both feet, or of one hand and one 
foot, or the sight of both eyes, or becoming permanently 
helpless or permanently bedridden, will be considered for 
permanent and total disability.  38 C.F.R. § 4.15 (2000).

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration when the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (2000).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (2000).  

If there is only one such disability, it must be ratable at 
60 percent or more; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he or she is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(2000).  Marginal employment, generally deemed to exist when 
a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person, shall 
generally not be considered substantially gainful.  38 C.F.R. 
§ 4.16(a) (2000).

If the ratings for a veteran's disabilities fail to meet the 
first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may nevertheless be considered under 
subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background, and other related factors, a permanent and total 
disability rating for pension purposes is authorized to be 
granted on an extra-schedular basis.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (2000).

B.  Disabilities of the veteran

In this case, service connection is currently in effect for 
the veteran's right knee disorder, evaluated as 10 percent 
disabling.  As set forth in the RO's November 2000 
Supplemental Statement of the Case, the veteran's nonservice-
connected disabilities consist of major depression, evaluated 
as 30 percent disabling; a low back disorder, currently 
evaluated as 20 percent disabling; left knee and cervical 
spine disorders, both evaluated as 10 percent disabling; and 
a dental disability, left and right shoulder disorders, and 
left and right carpal tunnel syndrome, all evaluated as zero 
percent disabling.  The combined evaluation is 60 percent.  
See 38 C.F.R. § 4.25 (2000).  The Board has thus considered 
the evidence of record to determine whether higher 
evaluations for any of these disorders are warranted.  In 
this regard, the Board will discuss the evidence cited above, 
as well as evidence related to his major depression.  

i.  Major depression

The Board observes that the diagnostic criteria for 
evaluating psychiatric disorders have been revised during the 
pendency of this appeal.  The Board will consider those 
disabilities under both the earlier and the revised criteria 
where appropriate to determine which standards are more 
favorable.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board also notes that, in a recent precedent 
opinion, the VA Office of General Counsel determined that 
when a provision of the VA rating schedule is amended while a 
claim is pending, the Board should first determine whether 
the intervening change is more favorable to the veteran.  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  However, the 
Board may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996), a 
dysthymic disorder with definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment, warranted a 30 percent evaluation; considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in flexibility, 
efficiency, and reliability levels as to produce considerable 
industrial impairment, warranted a 50 percent evaluation.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2000), a major 
depressive disorder productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events) warrants a 30 percent 
evaluation.  A major depressive disorder productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation or mood; or difficulty 
in establishing effective work and social relationships 
warrants a 50 percent evaluation.  See Karnas v. Derwinski, 
supra.

On the veteran's May 2000 VA psychiatric examination, he 
reported that he was working three to four days per week, 
with three to four hours of work per day, installing 
carpeting.  He also described a history of "fleeting" 
suicidal ideation but denied any suicidal intent or attempts.  
The examination revealed the veteran to be very pleasant but 
tearful.  He was able to recall only two of three items after 
five minutes, but he could recall the remaining item after 
being given a hint.  Judgment and insight were intact.  The 
veteran's affect was primarily tearful, although he did smile 
occasionally at appropriate times.  The Axis I diagnoses were 
moderate and recurrent major depressive disorder, a partner 
relational problem, and a history of cocaine abuse.  A Global 
Assessment of Functioning (GAF) score of 55-60 was assigned, 
based on the fact that the veteran denied suicidal intent and 
was able to work part-time.  The examiner further noted that 
the veteran's level of depression "would have a rather 
notable effect on his ability to function socially and 
occupationally."  

In reviewing these findings, the Board does not dispute that 
that the veteran has a definite problem with depression, but 
the examiner's characterization of this disability as 
"moderate," along with the assigned GAF score of 55-60, 
indicates that this disability is significantly less than 
considerable in degree.  As such, the Board does not find 
sufficient evidence for a higher evaluation under the 
diagnostic criteria in effect through 1996.  Moreover, the 
objective symptoms listed in the revised criteria for a 50 
percent evaluation under Diagnostic Code 9434, such as a 
flattened affect and impaired judgment, have not been shown 
in this case.  As such, there is no basis for an evaluation 
in excess of 30 percent for depression.

ii.  Low back disorder

As to the veteran's low back disorder, there is evidence of 
pain with range of motion testing.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2000).  
The findings concerning actual range of motion have been 
highly variable, however; forward flexion has been measured 
from 40 to 135 degrees, while extension has varied from zero 
to 45 degrees.  Significantly, the veteran's May 2000 VA 
neurological examination revealed that the veteran had 
forward flexion to 135 degrees, with pain beginning at 115 
degrees.  The May 2000 VA general medical examination 
revealed flexion to 90 degrees, at which point pain began.  
Given that the veteran has been shown to have at least 90 
degrees of forward flexion of the lumbar spine prior to the 
onset of pain on his most recent examinations, the Board 
finds that the limitation of motion of the lumbar spine is no 
more than moderate in degree, thus not warranting an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board has considered other diagnostic criteria but finds 
no evidence of a vertebral fracture (as would warrant 
consideration for a higher evaluation in cases of 
demonstrable deformity under Diagnostic Code 5285); favorable 
ankylosis of the lumbar spine (as would warrant a 40 percent 
evaluation under Diagnostic Code 5289); severe intervertebral 
disc syndrome, characterized by recurring attacks with 
intermittent relief (as would warrant a 40 percent evaluation 
under Diagnostic Code 5293); or severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (the criteria for a 40 percent evaluation under 
Diagnostic Code 5295).  As such, the assigned 20 percent 
evaluation remains appropriate.

iii.  Left knee disorder

Although the veteran has been found to have crepitus of the 
left knee, as shown by the July 1998 VA examination, his VA 
examinations have also shown essentially normal range of 
motion and no evidence of painful motion or related 
functional loss of the joint.  There is also no evidence of 
favorable ankylosis in full extension or in slight flexion 
between zero and 10 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5256); moderate recurrent 
subluxation or lateral instability (the criteria for a 20 
percent evaluation under Diagnostic Code 5257); dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (the criteria for a 20 
percent evaluation under Diagnostic Code 5258); flexion 
limited to 30 degrees (the criteria for a 20 percent 
evaluation under Diagnostic Code 5260); or extension limited 
to 15 degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5261).  As such, the criteria for an 
evaluation in excess of 10 percent for this disability have 
not been met.

iv.  Cervical spine disorder

In this case, the veteran has been shown to have forward 
flexion of the cervical spine that exceeds normal limits.  
His May 2000 VA general medical examination revealed some 
limitation of backward extension and left lateral rotation, 
as well as pain at 45 degrees of forward flexion.  However, 
particularly in view of the degree of the veteran's forward 
flexion, the Board finds that his overall limitation of 
motion of the cervical spine is no more than slight in 
degree.  See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45 
(2000).  Therefore, the criteria for a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000) have not 
been met.  There is also no evidence of favorable ankylosis 
of the cervical spine (the criteria for a 30 percent 
evaluation under Diagnostic Code 5287) or moderate 
intervertebral disc syndrome, with recurring attacks (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5293).  Overall, there is no basic for an evaluation in 
excess of 10 percent for the veteran's cervical spine 
disorder.

v.  Shoulder disorders

In evaluating the veteran's nonservice-connected shoulder 
disorders, the Board observes that his service medical 
records indicate that he is left-handed.  As such, the 
diagnostic criteria for a major joint apply with regard to 
the left shoulder, while the criteria for a minor joint apply 
with regard to the right shoulder.  See 38 C.F.R. § 4.69 
(2000).

The Board has reviewed the findings from the veteran's May 
2000 VA general medical examination and observes that this 
examination revealed no left shoulder symptomatology.  
Specifically, there is no evidence of favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (the criteria for a 
30 percent evaluation under Diagnostic Code 5200); limitation 
of motion of the arm at the shoulder level (the criteria for 
a 20 percent evaluation under Diagnostic Code 5201); 
recurrent dislocation of the humerus with infrequent episodes 
and guarding of movement only at the shoulder level, or 
malunion of the humerus with moderate deformity (the criteria 
for a 20 percent evaluation under Diagnostic Code 5202); or 
nonunion of the clavicle and scapula without loose movement, 
or malunion of the clavicle and scapula (the criteria for a 
10 percent evaluation under Diagnostic Code 5203).  As such, 
there is no basis for a ratable evaluation for the left 
shoulder.

However, the May 2000 general medical examination revealed 
that the veteran was unable to externally rotate his right 
shoulder and had complaints of pain in the shoulder.  
Diagnostic Code 5203 allows for an evaluation of the shoulder 
on the basis of impairment of functioning of the contiguous 
joint.  Given the veteran's inability to externally rotate 
his right shoulder, along with his complaints of pain (in 
view of 38 C.F.R. §§ 4.40 and 4.45 (2000) and DeLuca), the 
Board concludes that the veteran's right shoulder disability 
is analogous to malunion of the clavicle and scapula, thus 
warranting a 10 percent evaluation.  

There is, however, no evidence of favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (the criteria for a 
20 percent evaluation under Diagnostic Code 5200); limitation 
of motion of the arm at the shoulder level (the criteria for 
a 20 percent evaluation under Diagnostic Code 5201); 
recurrent dislocation of the humerus with infrequent episodes 
and guarding of movement only at the shoulder level, or 
malunion of the humerus with moderate deformity (the criteria 
for a 20 percent evaluation under Diagnostic Code 5202); or 
nonunion of the clavicle and scapula with loose movement, or 
disassociation of the same (the criteria for a 10 percent 
evaluation under Diagnostic Code 5203).

In short, the evidence supports a 10 percent disability 
rating for the veteran's right shoulder disorder, but a zero 
percent evaluation remains in order for his left shoulder 
disorder.  

vi.  Bilateral carpal tunnel syndrome

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2000), a 
minimum 10 percent evaluation is warranted in cases of mild 
incomplete paralysis of the ulnar nerve, regardless of 
whether a major joint or a minor joint is at issue.  The 
November 1998 neurological study in this case revealed some 
diminished sensation in the hands, but the upper extremities 
were otherwise found to be within normal limits 
neurologically.  Significantly, the veteran did not complain 
of neurological problems of the upper extremities during his 
May 2000 VA general medical examination, and the examination 
revealed no corresponding abnormalities.  Overall, the Board 
finds that, for both extremities, mild incomplete paralysis 
has not been shown, and the criteria for a minimum 10 percent 
evaluation has not been met for either extremity.  See 
38 C.F.R. § 4.31 (2000).  As such, the assigned zero percent 
evaluations are appropriate.



vii.  Dental disability

The Board is aware that, in his November 1998 lay statement, 
the veteran reported a dental disability.  38 C.F.R. § 4.150 
(2000) sets forth the diagnostic criteria for evaluating 
several different categories of dental disabilities.  
However, the veteran has not provided specific complaints of 
this disability during his VA examinations, and no such 
disability has been revealed.  Therefore, the Board finds no 
basis for assigning an evaluation in excess of zero percent 
for a dental disability.

C.  Analysis

As indicated, except with regard to the right shoulder, the 
Board finds no basis for increasing the veteran's assigned 
evaluations for nonservice-connected disabilities,.  However, 
even with the assignment of the additional 10 percent 
evaluation for a right shoulder disorder, the combined 
evaluation remains at 60 percent under 38 C.F.R. § 4.25 
(2000).  Consequently, the minimum criteria for consideration 
under 38 C.F.R. § 4.16(a) (2000) have not been met.  The 
question thus becomes whether there is a basis for extra-
schedular consideration of the veteran's claim.  

In this regard, the Board observes that the veteran is 49 
years old.  In his June 1991 application, the veteran 
reported that he became totally disabled in 1987; however, 
during his May 2000 VA psychiatric examination, he reported 
part-time work (about three to four hours per day on three to 
four days per week).  Also, the veteran's DD Form 214 
indicates that he had twelve years of education. 

The veteran has presented no medical evidence suggesting that 
his nonservice-connected disabilities preclude him from 
substantially gainful employment.  Such a finding has not 
been suggested or recommended by VA examiners or his other 
treatment providers, even though the examiner who conducted 
the May 2000 psychiatric examination conceded that the 
veteran's major depression did have an effect of unspecified 
degree.  Again, the Board is aware of the veteran's 
occupational history and acknowledges that he apparently is 
not currently engaged in substantially gainful employment, 
under 38 C.F.R. § 4.16(a) (2000), given that he is only 
working part-time.  Nevertheless, the fact that a veteran is 
unemployed (or underemployed) or has difficulty obtaining 
substantially gainful employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Overall, the record does not support a permanent and total 
rating for pension purposes under any applicable basis.  
Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding the 
resolution of doubt are not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to an increased evaluation for a 
right knee disorder, currently evaluated as 10 percent 
disabling, is denied.

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

